In the Fourth Court Of Appeals


                                    Fourth Court Of Appeals District


                                    San Antonio Texas Bexar County


Maryann Castro


v.



Manuel Castro


                                                        Re: Court Of Appeals Number: 04-14:0078;5-CV


                                                                Trial Court Case 2011 ^1-159575


                                                                                              CO
                                                                                              * -



STATEMENT FROM APPELLANT MARYANN CASTRO


MOTION FOR RECONSIDERATION IN THE FOLLOWING MOTIONS FILED BY APPELLANT MARYANN
CASTRO


TO THE HONARABLE JUSTICES OF THE FOURTH COURT OF APPEAL


Here comes Appellant Maryann Castro in Appeals Court asking the Court for Justice and filed the
following Motions for Justice to be served.


A) Motion for Spousal Maintence-Appellant Maryann Castro is disabled and her only income is 864.00
she was married to Appellant Manuel Castro for 29 years and cannot support herself due to her
disability that occurred within the marriage and has provided to the Court of Appeals evidence when
her disability began and Appellee Manuel Castro was not paying the home Mortgage.

        Appellant Maryann Castro was wronged by the other party during the marriage and upon the
signing of the Agreement for final divorce and has proved to the Court the other party conspired to
Commit Fraud ,by the Following Appellee Manuel Castro was in Active bankruptcy and was not paying
the home mortgage and This was hidden from the Court Judge Canales and Appellant Maryann Castro
Appellee Manuel Castro owes a high dollar amount to the mortgage company Appellant Maryann
Castro has provided the Appeals Court with evidence she is trying to remain in good standing with the
Mortgage and cannot do it by herself on her income Social security.


         Appellee Manuel Castro and Counsel Joseph Appelt overvalued the Community 1501 Olive
with a realtors opinion to falsely gain 40,000 in fraud equity the Community has no equity The other
party conspired to commit fraud a civil Rico in Divorce Actions(Judgement.eg.,ln re marriage of
modnick91983) Compton v.compton,10.1 idaho 328, 612P.2d 1175(1980);Anderson
v.anderwsan,399N.E. 2D 391(lnd.Ct App.l979);Daffin v.daffin,567S.W.2D 672(Mo.l978).
        Appellee Manuel Castro and Counsel Joseph Appelt Hid from Appellant Maryann Castro a

martial asset 99 subaru and KEOGH Plan Pension she did not give up her right to these two martial

assets it was not even in the Agreement For final Divorce and Counsel Joseph Appelt took part in

hiding these two items from Appellant Maryann Castro the other party Committed Legal Malpractice
and Fraud another Civil Conspiracy and Civil RICO IN Divorce Actions.


        Appellee Manue! Castro disposed of a martial Asset a 95 Fleetwood mobile home he had the
Davis Law firm put the Debt on Appellant Maryann Castro and this was a martial asset that was

disposed without consent of the Court and Appellant MaryAnn Castro she was not told about this

Martial Asset that was part of Appellant Maryann Castro and Appellee Manuel Castro another Civil

Conspiracy and Civil Rico In Divorce Actions.


        A )Greentree 11792.97 cancellation of debt form 1099 c this debt was in both Appellee

Manuel Castro and Maryann Castro name and was sold as rent to own Appellee Manuel Castro and

Appellant Maryann Castro both signed to allow this to happen it still had a balance and Appellee

Manuel Castro choose to surrender the Martial Asset and put the debt that was incurred within the
marriage on Appellant Maryann Castro with the Mistress Christina Pacheco taking part sending

Appellant Maryann Castro text about the martial Asset being transferred see copy of text also text

about stay lift could happen 11/17/2013 it was never filed Appellee Manuel Castro Mistress Christina
Pacheco took part in the fraud against Appellant Maryann Castro B) Text from the non-spouse

mistress Christina Pacheco disposing a martial asset a transfer of an asset she has no interest in and

disposed without consent of Appellant Maryann Castro.


        c) Greentree in Appellee Manuel Castro name in 7/01/2012 and in 10/01/2013 Greentree in
Appellant Maryann Castro name and final debt being written off in Appellant Maryann Castro name

see 1099 c.


        Appellant Maryann Castro was wronged again by Appellee Manuel Castro the other party

again disposed a martial asset causing a loss in dividing the martial assets properly.


        dJAppellee Manuel Castro sister Leila Silva sending Appellant Maryann Castro a text showing

proof her brother was in bankruptcy and her involvement in fraud she was harassing Appellant

Maryann Castro about her home when Appellee Manuel Castro sister Leila Silva has no interest in the

home mortgage she helped Appellee Manuel Castro conspire to Commit fraud Against Appellant

Maryann Castro who did not know Appellee Manuel Castro put the home in bankruptcy on Oct

30,2013.See Text Appellee Manuel Castro sister Leila Silva sent to Appellant Maryann Castro.


        The Other Party wronged Appellant Maryann Castro and she has suffered and this case has

caused her financial hardship loss of Martial Asset, income.


        Appellant Maryann Castro prays for Justice.


        Appellant Maryann Castro-pro-se Appellant
Filed By MaryantT-Casrro


1501 Olive


Jourdanton Texas 78026


830-496-0133


Pacattitude2014@gmail.com


Date 5/15/15
               GREEN TREE SERVICING LLC
               1-8C0-643-O202
               345 SAINT PETER STREET L10C0 S9C
               SAINT PAUL, MN 55102




               .   0S33H73       □DDDa'IO'i?     OIGTTC      0137107

               MARY AWN CASTRO
               PO BOS 495
               FLEASANTON TX 73064-0495




                                                                                                                                                                                                 SCOKM-OuQ




      Instructions for Debtor
     You received this fonr. i:e^auEc 3 rad^ral Government agency oi" an applicable                        Boa 4. SHOWS a description of the debt. II box 7 is completed, bos -I also
     financial emir/      • creditor; r=a ~:=marked      car.caea or Forgiven ■ a deal you                 shov/s a description of Ihe properly
     oi.vea, or hscausian Ceatif*a~-0 31. s~: has ~;^L:r,"£- :nat 5;i~=r ii or is deemed
     lo be a discharge of a -^ce ofS5C3 o: mere ;f £ ^rs-it"*" hai irs;nsrg£d a dsot                       Bos 5. Shows whether you were personally liable ior lepaymenl of Ihe dcbi
     you owed, you are r2-qj.r=a to Include ;na dis;tiargad amount Li your incame.                         when the debt ■.-.== created or, if modified, at the lime of the [asl moOificalion
     even if it is less ihan S6C0, si ine "Gtner income" lira ;f your F^rm 1040.                           see Pub, -i351 for reporting instructions
     HovVGver, you may not nave W include all of the canceled deb: if. your Ircorre
     There afd exc=piic-ris and exclusions, such as bsnkruptcv snd :n?Slvency. Se^
                                                                                                           Bo* 5. Shows the reason your creditor has filed 111 is form. The codes in Ihis
     Pull. 4681, availalllB at IR3.gov, lo( more details. If an iden::-":==:; svenl nas
                                                                                                           box are described in more detail in Pub. J681. A—Bankruptcy, B—Olhei
     occurred but the debt has nol actually been discharged, man inclLda ar.y
                                                                                                           juaiciat debt ie!ief; C—Statute of limitations or expiration of deficiency period;
     discharged debt in your income in the year that it is actually d:=cnarg£d, unlsss
                                                                                                           D—Foreclosure election: E—Debt relief from probate or similar proceeding,
     an eiceptiou or exclusion applies to you in that yaar.
                                                                                                           P—By agreement q—Decision or policy to discontinue collection;
     Debtor's idonlificalion numimr. For your protection, this form may show only
                                                                                                           H—Expiration of nonpayment leslini] period; or I—Other actual discharge
                                                                                                           before identifiable event.
     tin: last four digits of your socinl security numbst (SS\>, individual taxpayer
     identifies I ion number ifTIN), or adaption taxpayer idantifiealion numbs r IATIN).
     However the creditor has reported your complete identification numb-jr to the                         Bos 7. If, in the same calendar year, a foreclosure or abandonment of property
     JUS and, where applicable, to state and/Or local governmenis.                                         occurred in connection with the cancellation of the deb:, the fair market value
                                                                                                           IFMV) of the property will be shown, or you will receiye a separate Form
     Account number. May show an account of other unique numbs; [he creditor                               10SD-A Generally, the gross foreclosure bid price is considered to be the FMV
     assigned to distinguish your account.                                                                 For an abandonment or voluntary conveyance in lieu of foreclosure, Ihe FMV
                                                                                                           ts generally the appraised value ol the property. You may have income or loss
     Box 1. Shows Ihe date ihe earliest identifiable evdnt Dccurrac sr. 3t the                             because of the acquisition or abandonment. See Pub. 4631 for information
     creditor's discretion, the date of an actual discharge lh£t accurrea oefore an                        about foreclosures anri abandonments. If the property was your mam home,
     identifiable event. See the code in box 6.                                                            see Pub. 523 to figure any taxable gain or ordinary income.

     Box 2. Shows the amount of debt sithar actually or Jeemed disciorfjed. Note.                          Future developments. For the latest information about developments related
     If you do not agree viith the amount contact your fieditoc.                                           to Form T099-C and its instructions, such as legislation enacted after they
                                                                                                           were published, go to WWW irs gov/fvrmW93c.
     Uoh 3. Shovj5 interest if included in the debt reported in bos 2. See Pub. •1631
     to sea if you mu&l include the interest in sjrn:is income,



                                                                                               D CORRECTED (if checked)
CREDlTOH'5 name, suv.i address, city ai [own. sHio ni prfivuics, country. ZIP ai                                                     OMB No        15151J2J
fofpiyn pozidl eotlc, and telephone no


         GREEN TRE£ SERVICING LLC                                                                                                                                             Cancellation
         3J5 SAINT PETER STREET L1CCO S9C
         SAINT PAUL MN 55102
                                                                                                                                                                                of Debt
         1-800-643-0232

                                                                                                                                       Farm T099-C
                                                            ulr?nhiic3[mn numuer                                                     2 Amount ai Otsbl

         -H-1795368                                         xxx-xx-ssgs                        02/04/201^1                                    11,792.97                                       Copy B
                                                                                                                                      $                                               For Debtor
DEQTOP'S nJme, siieet afldteaa (inctutlnnj su( »o ), city or [Own, i'^te ai province,    3 fmoi*j!.l It in*:Hiilr:<l iii box 2       "^ I Deht dejcnpnon                            Tins la Important ox
counlry. jih! ZIP or loroinn postpk coJtf                                                                                                                                        nloTnuiiDn and m hemij
                                                                                                                                                                                 inrnrihud to [he IfiiemjJ
                                                                                                                                       Mortgage Loan                             Revenue Service. If ytiu
                                                                                                                                                                                    jie retniJFcO to frJi? J

         MARY AWN CASTRC                                                                                                                   lr.il:]-: Tqi ri>;}j/nient Ol Mt

         PO BOX 495                                                                         debt

         PLEASAMTOM TX 7a0Sd-04gS
                                                                                                                                                                                       imputed on you if
                                                                                                                                                                                  j.fjJjJi1 uiccriit I'juirj
                                                                                         5 F(?onTiiiai»id avoni c            7   Fair fturltel value of prouarty                    (fom ih:a [jansaciion
                                                                                                       A
                                                                                                                             $                                                    nd ifie L/fS <U\tilmines
                                                                                                                                                                                     tlut il Jin nollte?il
                                                                                                   L numtjof ism instructions)
                                                                                                                                 27502923

Farm 1099-C                                 (Keep for your records.)               www.irs.c!ov/'orml099c                           Department ol the Traasurv - Interne! Ravenua Servics
                                                                         Pace 1 of 1




                                                    mmmftmrn




.mm




      /scs/mail-static/ /js/k=gmaiLmain.en.HGrFYFflKUk.O/m=m_i;Lrit..,    1/2/2014
                                                                                                         IVIVJI"< 1     riLI       iiirui\i»ir> i   lunni    1 ■ n i   i-hii-ji

                            relationships that work
                                                           PO Box 6172                                                              Account Information

  . ■ ■■'               ■        n it- e
                                                                  Ciiy-SOiZZ09-G1 72                                   Account#                             275029239
                                                                                                                       Billing Date:                        09/11/2013

                                                                                                                       NEXT PAYMENT DUE DATE:                10/01/2013
                                                                                                                       Current
                                                                                                                       Past Due
                  #BWNKDVR
                                                                                                                       Insurance Due.
                  ■fCLGFEPFK4#                                                                                         Additional Charges Due.
                                                                                                                       Billed Late Charges
                                                                                                                       Total Amount Due:
                                   OOOBEMMO'i
                  MARY ANN CASTRO
                  PO BOX 495
                  PLEASANTON TX 78064-0495




                                                                                              :     ■        :     ■      ■    .

             CORRESPONDENCE ADDRESS
           Send inquiries (not paymonti wrin your     THIS IS NOT A HILL THIS STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY.
           account number lo
                                                      PLEASE PAY THE BANKRUPTCY TRUSTEE OR GREEN TREE DIRECTLY, ACCORDING
           PO Bo»617S                                 TO THE TERMS OF YOUR BANKRUPTCY PLAN.
           Rapid CiV/.SD 57709-6172

                   CUSTOMER SERVICE
           For accoum information
           Priono » lfB0O-B43-O202
           Mon ■ Fn 7AM - 8PM C5T
           Saturday 7AM - 1 PM CST

           www giservicing cam


           Telephone caJL^ may be monitored or
           recorded lor quality assurance and
           Training purposes


                 REMITTANCE ADDRESS
           Creen Tree
           TO Bo. 65DS3-1
           Dallas. TX 75365-0954

           5EE REVERSE SIDE FOfI
           ADDITIONAL CONTACT AND



                                                                                                                                                           U.---
           OTHER INFORMATION



                                                                                                                                     !■   ■


            Account reflects transactions posted as of 09/11/201 3                                                        INSURANCE
            Date                     Principal      Interest    Additional      Unapplied               Physical        Supplemental      Other Add'l Chrgs/ Escrow
            Recv'd                   Amount         Amount        Principal       Amount                Damage               Products Insurance Late Chrgs Amount


                                                                                            -



                                                                                                                                                                                     a
                                                                                                                                                                                     (5
■C0J1C2-
                                                                                                                                                                                     -x


                                                                     DiUch and relurn [his portion willi r


                   relationships thai wotl<                                                                      Due Date:                    10/01/2013
                                                               ACCOUNT NUMBER

       :_;■             :;■ tree                               275029239                                         Total Due:
                                                                                                                                                                            HINDER




       TH15 IS NOT A BILL THIS STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY.
       PLEASE PAY 1 HE BANKRUPTCY TRUSTEE 0U GHEEN TREE DIRECTLY. ACCORDING TO THE TERMS OF YOUR
       BANKRUPTCY PLAN




                                                                                              GREEN TREE
       Mary Ann Castro                                                                        POBOX6609i<1

       PO Sox 495                                                                             DALLAS TX 75266-0934

       Pleasanton TX 78064-0495




                                                                                                                 QOODQODLloa
                                                                                                             MUIN 1 l-ILT              I IN hU KM A I
                             relationships that work
                                                                  PO Box 61 72                                                              Account Information
                       j^                                         Rapid Gty, SDS77O9 6I72                              Accounts                                   275029239
                                                                                                                       Billing Date:                              10/11/2013

                                                                                                                        NEXT PAYMENT DUE DATE:                     11/01/2013
                                                                                                                       Current Payment.
                                                                                                                       Past Due Payment:
                       #BWNKDVR
                                                                                                                       Insurance Due:
                       #CLGFEPFK4#                                                                                     Additional Charges Due:
                                                                                                                        Billed Late Charges
                                                                                                                        Total Amount Due:
                       MARY ANN CASTRO
                       PO BOX 495
                       PLEASANTOM TX 78064-0495




                   ■   ■     ..■         .       ,   ,-,                                                                ■    ■   ■    ■Ah ,. ■

               CORRESPONDENCE ADDRESS
            Sena jrtquiries (rco[ fldyrneni) with ycur       THIS IS NOT A BILL THI5 STATEMENT IS FOK INFORMATIONAL PURPOSES ONLY.
            iccounl number [0
            Cieen Tree
                                                              PLEASE PAY THE BANKRUPTCY TRUSTEE OR GREEN TREE DIRECTLY, ACCORDING
            PO Btm 6172                                      TO THE TERMS OF YOUR BANKRUPTCY PLAN.
            RaciO Clly. SO 57709-6 I 72
                       CUSTOMER SERVICE
            For account information
            Phones 1-S0O-S43-O2O;
            Mon- Ftl 7AM- BPMCST
            Sitiiiday 7PM          1FM CST

            w.v.vgiservlcmg com

            Telephann? cai\s Tf\Ay be mannered or
            recorded for cuaJny insurance [ind



                   REMITTANCE ADDRESS
            C^een Trire
            PO 3ch 660934
            Daltts Tl 752S6O93-(

            SEE REVERSE SIDE FOR
            ADDITIONAL CONTACT AND
            OTHER INFORMATION



                                                                                                                                     ■! .,■
                                                                                                                                        -




             Account reflects transactions posted as of 10/11/201 3                                                              INSURANCE
             Date                            Principal     Interest    Additional       Unapplied          Physical         Supplemental                Other   Add'l Chrgs/   Escrow
             Recv'd                           Amount       Amount        Principal         Amount          Damage                    Products     Insurance     Late Chrgs     Amount




■C044.12-



                                                                                     and reiun ifru pom on *,Tn remniance


                                       ips thaiworh
                                                                      ACCOUNT NUMBER                              Due Dale:                    1 1/01/2013

             ■■            : :;n tree                                 275029239                                   Total Due:




        THIS IS NOT A BILL THIS STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY.
        PLEASE PAY THE BANKRUPTCY TRUSTEE OR GREEN TREE DIRECTLY. ACCORDING TO THE TERMS OF YOUR
        BANKRUPTCY PLAN



                                                                                                    GREtNTREil
        Mary Ann Castro                                                                             PO BOX 660934
        PO Box 495                                                                                  DALLAS. TX 7S266-0934
        Pleasanton TX 73064-0495




                                                                                                                 oooonauDDO
                                                                                                                               I«I V^. ■ *   I   IILI    UILLII1U     JI/11      LI«ILI"J   I

                           relationships that work
                                                                       PO Box 61 72                                                               Account Information
                                          T TP P                       fiflP'd City. SD S77OT-6172                              Account #                                      275U2923S
                                                                                                                                Billing Date                                   Oii/Q<">/201 2
                                                                                                                                Year To Date Interest Paid-                I         'J73 SS
                                                                                                                                Corporate Advance Balance'                 S      4 010.5-1
                                                                                                                                Principal Balance"1                        I     18.?92 9?
                   WBWNKDVR
                                                                                                                                NEXT PAYMENT DUE DATE:                          07/01/201,
                                                                                                                                Current Payment                                      346 OS
                                                                                                                                Past Due Payment                                   4.824 38
                                                                                                                                Escrow Due
                   MANUEL CASTRO                                                                                                Insurance Due
                   PO BOX 495                                                                                                   Adililioiidl Charges Due
                                                                                                                                Billed Lale Charges
                   PLEA5ANTON TX 7S06<i-0-19 5
                                                                                                                                Toral Amount Due:                          S      5,1 70.96

                  II e 1          111111 ;n t ii i 11



           "Larpcraie Advnrcei iepre*eni^ monies advanced by service? lo pay t            insurance   and
           ifiiOL^n; -currently d-j<; rhji ire noi part ot in escrow accjuni
           "This js not (he amount required to pay VOuf dccoum in Full

                                                        1




              CORRESPONDENCE ADDRESS
           Send Inqmrn?^ ir.at piymenil with '/aui
                                                               This is an attempt to collect a debt and any Information obtained will be used For
                                                               that purpose. Green Tree Servicing LLC is a debt collector.
           FO box 6172
           Rapid Cuy.SD S77096172
                                                               YOUR ACCOUNT IS SERIOUSLY PAST DUE ! CALL 800-643 0202                                                 FOR PAYMENT
                   CUSTOMER SERVICE                            ARRANGEMENTS
           For account inforinilion
           Phone* 1-3OD-6J3-OJO2
           Mao ■ Fn7AU ■ 8PM C5T
           Satuiaiy 7AM - 1 PU CST




           T«lccrtcne cJlls nia   be momrsred cr
           recorded 'or t;n^li[   i::urdnce and
           training purposes


                   PAYMENT ADDRESS
           Crf n Tree
           TO Bt)» 947 10
           Palanne. IL60091 '1710

           SEE REVERSE SIDE FOR
           ADDITIONAL CONTACT AND
           OTHER INFORMATION




                                                                                                                                                 ■   I

            Account reflects transactions posted as of 06/06/201 2                                                                    INSURANCE
            Date                    Principal               Interest     Additional       Unapplied         Physical            Supplemental                   Other     Add'l Chrgs/           Escrow
            Recv'd                   Amount                 Amount         Principal         Amount         Damage                           Products     Insurance       Late Chtgs            Amount
            05/20/2012                   182 BO               167 20




"004602■



                                                                                DeriCh 3"Q KIU/n thrt poruon wiTh remmince

                    relationships that work
                                                                       -Please make checks payable tn Green Tree-

            ;reen tree                                                         ACCOUNT NUMBER 275029239
                                                            Receipt of a personal check is authorization to collect payment elearonically.


                                                                                                                          PAYMENT DUE DATE                                      07/01/2012
                                                                                                                          TOTAL PAYMENT DUE                                        5,170.96
                                                                                                                          TOTAL ENCLOSED S1
                                                                                                                                                           Enter tcijl amount of (jayrneni enclosed




                                                                                                       CREF.N TREE
      Manuel Castro                                                                                    POBOX 94710
      PO Bo.« 495                                                                                      PALATINE, IL 5009"1-4?t0
      Pleasanton TX 78064-0495
                                                                                                              .   '   I    I      .   .




                                                                                      DGQBHbQfl
                                             f




_   ..•   -,-   -:■■   L.




■^?i*-,T'5H5R^^«rH0|^WK«W^*^^ff^^W'^5WW .1"T*t?(fl?*Jt^BTHSI^^WW
IMG_20140307_065652.jp                                                                    Patze 1 of 1




IUips://mail.googlexom/_/scs/mail-stalic/_/js,/k=grnail.main.cn.HoisKslPVv\v.O/m=m_i.t,i... 3/10/2014